F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         FEB 12 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 ANTHONY J. SMITH,

             Petitioner - Appellant,

 v.                                                    No. 02-1489
                                                    D.C. No. 02-Z-1771
 ROBERT FURLONG; and                                  (D. Colorado)
 ATTORNEY GENERAL OF THE
 STATE OF COLORADO,

             Respondents - Appellees.


                          ORDER AND JUDGMENT *


Before EBEL, HENRY, and HARTZ, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to decide this case on the briefs without oral argument. See Fed. R.

App. P. 34(a)(2). The case is therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Anthony J. Smith, a state prisoner proceeding pro se, requests a certificate

of appealability (COA) so that he may appeal the district court’s denial of his 28

U.S.C. § 2254 habeas petition. He also seeks permission to proceed in forma

pauperis (IFP). In his § 2254 petition, Mr. Smith argues that his continued

incarceration violates his rights to due process, equal protection, and liberty. The

district court determined that Mr. Smith remains validly in custody based on the

revocation of his parole and denied his petition. For the reasons stated below, we

deny Mr. Smith’s request for a COA and dismiss the appeal.

      In 1987, Mr. Smith was serving a fourteen-year sentence in a Colorado

prison for first degree assault when he received an additional two-year sentence

for attempted escape. He was paroled in May 1993, and subsequently remained

on parole for two years and nine months until his parole was revoked. He was

paroled again in August 1997, until that parole was revoked in January 1999 for

escape from parole. He received a sentence of eight years in prison followed by

five years mandatory parole for his escape from parole.

      Mr. Smith asserts that upon his parole for the first degree assault and

attempted escape convictions, he should have received credit for his time served

while on parole. He also contends that once parole is granted, the prior sentence

“had to be seen as discharged.” Aplt’s Br., addendum at 5. Colo. Rev. Stat. Ann

§ 17-22.5-101 states that “when any inmate has been committed under several


                                         -2-
convictions with separate sentences, the department shall construe all sentences as

one continuous sentence.” Mr. Smith claims that under that statute, to

reincarcerate him for a sentence that has been discharged is unconstitutional.

      As an initial matter, we note that although both Mr. Smith and the district

court treated his habeas corpus petition as a § 2254 petition, because Mr. Smith is

challenging the implementation of his sentence, rather than the validity of the

underlying conviction, his petition is properly characterized as a 28 U.S.C. § 2241

petition. See Montez v. McKinna, 208 F.3d 862, 865 (10th Cir. 2000). Because

the merits of Mr. Smith’s petition are the same under either statute, there is no

need to remand to the district court. See id. at 865.

      Because Mr. Smith is a state prisoner, he must obtain a COA to appeal the

denial of a § 2241 petition. See id. at 868-69. To be entitled to a COA, Mr.

Smith must make a “substantial showing of the denial of a constitutional right.”

Id. at 868 (quoting 28 U.S.C. § 2253(c)(2)). He may make this showing by

demonstrating that the issues he raises are debatable among jurists, that a court

could resolve the issues differently, or that the questions presented deserve

further proceedings. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

      Even applying a liberal construction of Mr. Smith’s pro se pleadings, see

Haines v. Kerner, 404 U.S. 519, 520 (1972), his arguments fail. Colorado law

provides, by statute, that, upon the revocation of parole,



                                          -3-
      (1) [t]he paroled inmate, upon an order of the state board of parole, may
      be returned to the custody of the department according to the terms of
      his original sentence, and, in computing the period of his confinement,
      the time between his release and his return to said custody shall not be
      considered any part of the term of his sentence.
      (2) Parole shall not be construed in any sense to operate as a discharge
      of any inmate paroled under the provisions of law but simply a permit
      to any such inmate to go outside a correctional facility. . . . If the said
      paroled inmate is returned to the department, he shall serve out his
      original sentence, as provided for in this part 2.

Colo. Rev. Stat. Ann § 17-22.5-203(1)-(2) (West 2000) (emphasis added). Mr.

Smith argues that once his sentences for first degree assault and attempted escape

have been combined for the determination of a parole eligibility date, this

combined sentence could not be reimposed after the revocation of parole.

Because parole is not a discharge but merely a permit to go outside the

correctional facility, see id., this assertion lacks merit.

      Accordingly, we DENY Mr. Smith’s request for a COA, we DENY his

motion for IFP, and we DISMISS the appeal.

                                                 Entered for the Court,

                                                 Robert H. Henry
                                                 Circuit Judge




                                           -4-